Citation Nr: 1545147	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  14-37 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida


THE ISSUE

Entitlement to a clothing allowance for the year 2014 due to the use of a back brace.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision issued by a Department of Veterans Affairs Medical Center that denied entitlement to a clothing allowance for 2014.

(The Veteran's appeals as to the issues of entitlement to service connection for sleep apnea, erectile dysfunction, hemorrhoids, a bilateral knee disability, and a bilateral hip disability, are addressed in a separate Board decision.)


FINDING OF FACT

For the year of 2014, the Veteran's back brace used to treat his service-connected lumbar spine disability caused wear and tear to his clothing.


CONCLUSION OF LAW

The criteria for entitlement to a clothing allowance for the year 2014 due to use of a back brace have been met.  38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. §§ 3.102, 3.810 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In pertinent part, 38 C.F.R. § 3.810(a) authorizes a clothing allowance if the Under Secretary for Health or a designee certifies that a veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing.  See 38 C.F.R. 
 § 3.810(a)(1)(ii)(A). 

A clothing allowance is also authorized if the Under Secretary for Health or a designee certifies that a veteran uses medication prescribed by a physician for a skin condition which is due to a service-connected disability, and causes irreparable damage to the veteran's outer garments.  See 38 C.F.R. § 3.810(a)(1)(ii)(B).
The Veteran asserts that he is entitled to a clothing allowance for 2014 for his back brace.  Notably, the Veteran had previously been allowed a clothing allowance for his back brace from 2009 to 2013.

The Veteran contends that his back brace causes wear and tear to his shirts.  His clothing allowance was terminated in 2014 because he applied to obtain multiple clothing allowances, specifically, a second allowance for a knee brace.  However, because he is not in receipt of service connection for a knee disability, the claim for clothing allowance for a knee brace was denied.  At the same time, his automatic clothing allowance for his back brace was terminated.

The Veteran is competent to state that he wears a back brace under his clothing due to his service-connected lumbar spine disability, and that his back brace results in wear and tear to his clothing.  There is no evidence in the file that in 2014, he stopped wearing his back brace or that there had been any change in his need for a clothing allowance for his back brace.  The VA treatment records do not reflect that the Veteran stopped wearing his back brace.  Accordingly, resolving reasonable doubt in the Veteran's favor, the criteria for the award of a clothing allowance for the year 2014 for the Veteran's back brace have been met.  C.F.R. §§ 3.102, 3.810(a)(1)(ii)(A).


ORDER

A clothing allowance for the year 2014 due to use of a back brace is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


